Title: [Diary entry: 25 August 1788]
From: Washington, George
To: 

Monday 25th. Thermometer at 74 in the Morning—84 at Noon and 84 at Night. Wind at So. Wt. all day and clear. Rid to the Ferry, Frenchs, D. Run and Muddy hole Plantations. At The Ferry—Three plows and the dble. Harrows were putting in Wheat and two Carts & the other hands getting in and stacking of Oats. At French’s—All hands, including those from D. Run & Muddy hole were weeding & earthing the Potatoes. 3 Plows were at work, but not able to keep before the Hoes. At Dogue Run—Four Plows and a harrow were in the Corn. The Cart and some hands were getting in & Stacking Barley. The Rest were at Frenchs. At Muddy hole. Two Plows and a harrow were preparing for and putting in Wheat—Six hands getting in Oats and stacking them and the rest were at Frenchs. At the Mansion House, began with 8 Scythes to cut the Lawn on the West front of the House which they only accomplished by Night. Mr. Lee & the young Ladies—and my Nephews, Geo. & Lawe. Washington returned to alexandria after Breakfast.